Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is in response to the original claims field 3/26/2019.  Claims 1-20 are pending.  Claims 1 (software), 8 (a method), and 15 (a non-transitory CRM) are independent.  Claims 1-20 have been amended.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 11/28/2021, with respect to the rejection(s) of claim(s) 1-3, 6-10, 13-17, and 20 under Yewale, “Study of Blockchain-as-a Service Systems with a Case Study of Hyperledger Fabric Implementations on Kubernetes.” have been fully considered and are persuasive.  Yewale does not disclose notifications/requests with regard to specific virtual nodes. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Purcell et al., US 2011/0238458 (filed 2010-03), in view of Markuze et al., US 2019/0268421 (filed 2019-01), and Yewale, “Study of Blockchain-as-aService Systems with a Case Study of Hyperledger Fabric Implementations on Kubernetes.” (published 2018-08).

Applicant's arguments filed 11/28/2021 have been fully considered but they are not persuasive.  In the Office Action mailed 9/01/2021 claims 1-7 were rejected as being software per se, or being directed to a system with no physical elements.  

While claim 1 purports to be implemented in hardware, the claim itself requires no physical hardware components and is still a software claim. 
Applicant’s remarks with respect to the § 101 statutory subject matter of claims 1-7 is not persuasive.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: while the claims are directed to a machine; however, all of the elements of the claim are software elements.  Software is none of a process, machine, manufacture, nor composition of matter for purposes of § 101.  Claims 1-7 are not statutory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

when the first virtual node is configured to receive the information…”
This conditional language appears to redefine the receipt of the information by the first virtual node.  This was previously required in claims 1, 8, and 15.  This conditional is ambiguous as it would appear to always be true and also fails to further limit the independent claims as it appears to make limitations in the independent claims conditional. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purcell et al., US 2011/0238458 (filed 2010-03), in view of Markuze et al., US 2019/0268421 (filed 2019-01), and Yewale, “Study of Blockchain-as-aService Systems with a Case Study of Hyperledger Fabric Implementations on Kubernetes.” (published 2018-08).

As to claims 1, 8, and 15, Purcell discloses a machine/method/CRM comprising:
… provider (“A cloud service provider 370 can represent a computing entity configured to provide one of more cloud services 375. A cloud service 375 can represent a wide variety of network 380 accessible software and/or hardware elements, including, but not limited to, computer servers, virtual servers” Purcell ¶ 41, cloud service provider C as seen in Figure 6), a first node external to the hardware-implemented BaaS provider; (“Interaction between these entities can begin when the requestor 615 requests 620 the performance of the example cloud workflow by the distributed cloud computing BPM system 610.” Purcell ¶ 94, the requester being external to the cloud service providers)
a fast path service provider configured to;
receive a notification from the first virtual node that the information is to be sent to … provider (“Each cloud service provider A 604, B 606, and C 608 can send 640 their determined Step 2 service data to the cloud workflow manager 612.” Purcell ¶ 97, respective cloud service providers petitioning for the next step of work, the notification being the information needed for the manager to determine the next cloud processor. Note analogous Applicant’s ¶ 110 as filed), and 
notify the first node that the information is to be sent to a second node external to the hardware-implemented (“The cloud workflow manager 612 can then select 642 a cloud service provider A 604, B 606, or C 608 to perform Step 2. For this example, cloud service provider A 604 is selected to perform Step 2. After selection, cloud service provider C 608 can be informed 645 where to deliver the output of Step 1.” Purcell ¶ 98 the external node being a distinct cloud service provider.) … … provider, ….


BaaS [provider]
the first virtual node configured to receive information including an entry to be added to a new blockchain block from a blockchain application in [a first node] 
a second virtual node of the hardware-implemented
via an internal signal path of the hardware-implemented
the internal signal path including a signal path between the first virtual node and the second virtual node, and 
wherein the second virtual node is configured to send the information to the second node in response to the notifying the first node

	Markuze discloses:
a second virtual node of the hardware-implemented (“two public clouds of one or more public cloud providers, it passes through two public cloud relays (e.g., two virtual machines operating as relays) in the two public clouds, and one or both of these relays performs layer 4 session splitting.” Markuze ¶ 15.  The second virtual node being a relay in the cloud.)
via an internal signal path of the hardware-implemented (“two public clouds of one or more public cloud providers, it passes through two public cloud relays (e.g., two virtual machines operating as relays) in the two public clouds, and one or both of these relays performs layer 4 session splitting.” Markuze ¶ 15.  The relay is within the cloud, and therefore the signal path is internal.)

wherein the second virtual node is configured to send the information to the second node in response to the notifying the first node (see Markuze figures 31-36 and associated disclosure showing the TCP ack flow in transmitted data through the relays. For example, the packet is acked and forwarded.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Purcell with Markuze by utilizing the inter-cloud relays of Markuze, and the associated TCP acknowledgements, to transmit data between the cloud service providers of Purcell.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Purcell with Markuze in order to optimize the quality of service, reliability, and security of the inter-cloud links, Markuze ¶ 10.  

Purcell in view of Markuze does not disclose:
BaaS [provider]


Yewale discloses:
BaaS [provider] (“we found that IBM’s Hyperledger BaaS system and Kubernetes are good as both goes hand in hand. Both, Hyperledger Fabric and Kubernetes when used together provides us a powerful, reliable and a secure platform for processing blockchain transactions.” Yewale § 8)
the first virtual node (“Kubernetes Cluster: Cluster is a group of one or several bare-metal servers or virtual machines known as nodes, which provides the resources the Kubernetes uses to execute one or multiple applications.” Yewale § 6.3. “Containers: A container is a process or group of processes that are executed in isolation. Containers gives isolation like virtual machines” Yewale § 6.3) configured to receive information including an entry (see Yewale Figures 5 and 8, client submits transactions) to be added to a new blockchain block (“Every time a block is completed, a new block is generated.” Yewale § 1.1) from a blockchain application in [a first node] (“Client SDK allows the generation of applications that invoke and deploy the transactions on the top of a shared ledger.” Yewale § 5.1.6.  Client is a component of the blockchain app.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Purcell in view of Markuze with Yewale by utilizing the cloud system of Purcell in view of Markuze to implement the blockchain of Yewale.  I 

As to claims 2, 9, and 16, Purcell in view of Markuze and Yewale discloses the machine/method/CRM of claims 1, 8, and 15 and further discloses:
(note applicant’s ¶ 134 where a single server manages the virtual nodes and Applicant’s ¶ 126 where multiple servers are hosting the virtual nodes)
A first server configured to manage the first virtual node; and (“virtual servers” Purcell ¶ 41)
A second server configured to manage the second virtual node. (“two virtual machines operating as relays)” Markuze ¶ 15.)

As to claims 3, 10, and 17, Purcell in view of Markuze and Yewale discloses the machine/method/CRM of claims 2, 9, and 16 and further discloses:

Wherein the internal signal path is between the first server (“a virtual network over several public cloud datacenters of one or more public cloud providers in one or more regions (e.g., several cities, states, countries, etc.). … Examples of public cloud providers include Amazon Web Services (AWS), Google Cloud Platform (GCP), Microsoft Azure, etc.” Markuze ¶ 8, the clouds providing services in addition to the relay, in the two public clouds, and one or both of these relays performs layer 4 session splitting.” Markuze ¶ 15.  The relay is within the cloud, and therefore the signal path is internal.)

As to claims 4, 11, and 18, Purcell in view of Markuze and Yewale discloses the machine/method/CRM of claims 1, 8, and 15 and further discloses:
Wherein, when the first virtual node is configured to receive the information, the first virtual nodes is configured to:
Receive the information using blockchain software of the first virtual node, (“Client SDK allows the generation of applications that invoke and deploy the transactions on the top of a shared ledger.” Yewale § 5.1.6.  A client invoking a blockchain software on a first virtual machine of Yewale § 6.3)
Wherein the second virtual node includes blockchain software (“two public clouds of one or more public cloud providers, it passes through two public cloud relays (e.g., two virtual machines operating as relays) in the two public clouds, and one or both of these relays performs layer 4 session splitting.” Markuze ¶ 15.  The relaying of Markuze being interpreted as “blockchain software” as it is implementing the blockchain of Yewale. While termed blockchain software/application, the claim itself and the associated description of Applicant’s Figures 17 and 18 are directed to data forwarding rather than performing blockchain operations.) coupled to a blockchain application in the second node. (“The cloud workflow manager 612 can then select 642 a cloud service 

As to claims 5, 12, and 19, Purcell in view of Markuze and Yewale discloses the machine/method/CRM of claims 1, 8, and 15 but does not disclose:
Wherein the information further includes a request to communicate the information to the second virtual node.

Yewale further discloses requesting to communicate with additional nodes:
Wherein the information further includes a request to communicate the information to the second virtual node.
(Yewale Figure 5 “broadcast ordered list of transactions…” to other peers.  See also Yewale Figure 8 and Yewale Figure 13, showing different peers implemented by different organizations.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Purcell in view of Markuze and Yewale with Yewale including the transmission targeted to other peers of Yewale in the system of 

As to claims 6 and 13, Purcell in view of Markuze and Yewale discloses the machine/method/CRM of claims 1, 8, and 15 and further discloses:
Wherein the first virtual node includes blockchain software, and (“Client SDK allows the generation of applications that invoke and deploy the transactions on the top of a shared ledger.” Yewale § 5.1.6.  A client invoking a blockchain software on a first virtual machine of Yewale § 6.3)

Purcell in view of Markuze and Yewale does not disclose:
Wherein the notification from the first virtual node is programmed into the blockchain software.

Yewale further discloses requesting to communicate with additional nodes:
Wherein the notification from the first virtual node is programmed into the blockchain software.
 (Yewale Figure 5 “broadcast ordered list of transactions…” to other peers.  See also Yewale Figure 8 and Yewale Figure 13, showing different peers implemented by different organizations.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Purcell in view of Markuze and Yewale with Yewale including the transmission targeted to other peers of Yewale in the system of Purcell in view of Markuze and Yewale, thereby forming a request to transmit to other organizations.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine Purcell in view of Markuze and Yewale with Yewale in order to provide a redundant and distributed blockchain network. 

As to claims 7, 14, and 20, Purcell in view of Markuze and Yewale discloses the machine/method/CRM of claims 1, 8, and 15 and further discloses:
Controlling, by the fast path service provider, transmission of additional information between the first virtual node and the second virtual node that is not included in the blocks of the blockchain.
(see messages distributing workload in Purcell Figure 6, and TCP handshaking transmissions/acks of Markuze Figures 31-36.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Mercuri, US 2012/0116980, discloses a workflow manager moving a task from one provider to another.

Hammer et al., US 2013/0166703, discloses splitting workload among a plurality of service nodes utilizing a proxy. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492